IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1037
                              Filed April 29, 2020


IN RE THE MARRIAGE OF BRIDGET ANNE DRENTER
AND JOHN DRENTER

Upon the Petition of
BRIDGET ANNE DRENTER,
      Petitioner-Appellee,

And Concerning
JOHN DRENTER,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Nancy S. Tabor,

Judge.



       John Drenter appeals from the district court’s entry of appellate attorney

fees on remand. AFFIRMED.



       Jack E. Dusthimer, Davenport, for appellant.

       Michael J. Motto of Bush, Motto, Creen, Koury & Halligan, P.L.C.,

Davenport, for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and May, JJ. Tabor, J., takes

no part.
                                           2


MAY, Judge.

         John Drenter appeals the district court’s determination of appellate attorney

fees following remand from this court with instructions for “the district court to

determine appropriate attorney fees.” See In re Marriage of Drenter, No. 17-1548,

2019 WL 478195, at *5 (Iowa Ct. App. Feb. 6, 2019). We affirm.

         John and Bridget Drenter1 both appealed from the decree dissolving their

marriage. We affirmed the decree as modified. Id. We also awarded Bridget

appellate attorney fees. Id. But we remanded to the district court to determine the

amount of those fees. Id.

         On remand, Bridget’s attorney, Michael Motto, provided an affidavit stating

he completed 98.5 hours of work for the appeal at a rate of $250 per hour. Motto

also provided a statement explaining his qualifications and the basis for his hourly

rate. Additionally, Motto provided the sworn statement of another experienced

Iowa family-law attorney. She opined that the rate and total fee claimed by Motto

were both “fair and reasonable.” Finally, Motto provided a detailed breakdown of

the 98.5 hours he spent working on the appeal.

         Based on the information Motto provided, the district court awarded Bridget

$24,625 in appellate attorney fees.

         On this appeal, John claims the district court should have made its own

determination of whether appellate attorney fees should be awarded—including its

own consideration of the parties’ financial status in light of our modified decree.

We disagree. This court had already determined appellate attorney fees should



1   Bridget’s last name is now O’Leary.
                                         3

be awarded. See Markey v. Carney, 705 N.W.2d 13, 26 (Iowa 2005). As part of

that determination, this court had considered the parties’ financial situations—

including John’s ability to pay—in light of the modifications to the decree. See

Drenter, 2019 WL 478195, at *5 (“[B]ecause of Bridget’s need and John’s ability to

pay, we grant Bridget’s request for appellate attorney fees.”).

       So the district court’s only task on remand was to consider evidence

regarding “appropriate attorney fees” for Bridget’s counsel. See id. That is what

the district court did. And John does not challenge counsel’s claimed hourly rate

or the hours worked. So we conclude the district court did not abuse its discretion

in determining appellate attorney fees. Cf. Schaffer v. Frank Moyer Constr., Inc.,

628 N.W.2d 11, 23–24 (Iowa 2001) (considering whether the district court abused

its discretion in determining the amount of appellate attorney fees).

       Bridget requests appellate attorney fees for this appeal. Appellate attorney

fees are awarded upon our discretion and are not a matter of right. See In re

Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005). When considering whether

to exercise our discretion, “we consider ‘the needs of the party seeking the award,

the ability of the other party to pay, and the relative merits of the appeal.’” In re

Marriage of McDermott, 827 N.W.2d 671, 687 (Iowa 2013) (quoting Okland, 699

N.W.2d at 270). Given the sizable award for appellate attorney fees already

awarded in the underlying proceeding, we doubt John has the ability to pay

appellate attorney fees associated with this appeal. So we do not award them.

However, we tax all costs of this appeal to John.

       AFFIRMED.